DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 09/08/2021, applicant amends and argued that the combined references do not teach converter to balance the charger of two high-voltage batteries during charging, and the DC/DC converters is disposed parallel to both the first and second high voltage batteries arranged in series. This is found persuasive, and the previous rejections have been withdrawn.
Claims 1-15 are allowed. 
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1 and 8 limitations: “ … a high voltage electrical system for a vehicle, the system …  a high voltage battery unit having a first high voltage battery connected in series with a second high voltage battery such that a nominal operating voltage of the battery unit is the sum of a voltage of the first high voltage battery and a voltage of the second high voltage battery; a bi-directional high voltage DC/DC-converter connected in parallel with both the first high voltage battery and  the second high voltage battery, the DC/DC-converter being arranged to receive a charging voltage from a high voltage inlet or from a propulsion converter connected to an electrical machine…” in combination with the remaining claim elements as set forth in Claims 1, 8 and their depending claims 2-7 and 9-15 respectively.
Therefore claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859